STEPHENS, Associate Justice.
I dissent. I am unable to understand how the conclusion can be reached that the statement by an unknown person “I don’t read Hearst” was “a purely gratuitous intrusion of an expression of opinion by the writer denunciatory in its nature of Hearst and the Hearst publications.” And I am unable to understand how such a statement can be said to be, within the statute, “calculated by the terms ... . and obviously intended to reflect injuriously upon the character or conduct . ; . ” of Hearst or the Hearst publications. Certainly the statement does not in terms say anything at all concerning character or conduct. Even if the writer’s reasons for not reading Hearst had been made a part of the terms'of the statement, still it might or might'not reflect injuriously upon the character or conduct of Hearst or his-publications, depending upon who the writer was and what the reasons were. As stated by Judge Augustus Hand in American Civil Liberties Union, Inc., v. Kiely (C.C.A.) 40 F.(2d) 451, 453, the words, to be within the statute, “must charge some identifiable person with something.” It is, in my opinion, wholly speculative to say that the statement “I don’t read Hearst” charges Hearst or the Hearst publications with anything. In effect the majority is ruling that whoever, and for whatever undisclosed reasons, says “I don’t read Hearst” necessarily reflects injuriously upon the character or conduct of Hearst or his publications.
I do not assume by the foregoing to express approval of statements such as the one here involved, or of their use on mail matter; presumably the statement was not kindly, intended; and I am aware of the rule that under the statute the decision of the Postmaster General, as an official required to use discretion in determining whether a particular publication is non-mailable, “must be regarded as conclusive by the courts, unless it appears that it is clearly wrong.” American Civil Liberties *208Union, Inc. v. Kiely, supra, and cases therein cited. But the question here is not what statements merit approval or merit use on mail matter. The question is what statements are by the statute forbidden to be placed on mail matter; and I think that the statute clearly does not forbid the words in question, and that in the absence of legal limitation the right of free speech permits them.